liLOBRANO, Judge,
concurring.
I concur in the majority result because the appointing authority took the erroneous position that it had to impose a thirty day (30) sentence because of Policy Memorandum No. 34. That is its argument before this court. However, as noted by the majority, that is not what the memorandum says. Thirty (30) days is only a recommendation by the supervisor. Thus, in my opinion and under these circumstances, the Civil Service Commission did not usurp or interfere with the authority of the Sewerage and Water Board. For that reason, Palmer v. Department of Police, 97-1593 (La.App. 4 Cir. 1/28/98), 706 So.2d 658, and Chapman v. Department of Police, 97-1384 (La.App. 4 Cir. 1/28/98), 706 So.2d 656, are distinguishable.